DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0206089 to Cavalcanti et al. (hereinafter Cavalcanti).

Regard claim 1, Cavalcanti teaches or discloses a method performed by a V2X application enabler (VAE) client, of a V2X User Equipment (UE) arranged for communication with a VAE server (see paragraphs [0023] and [0024]), the method comprising:
sending, to the VAE server, a first request for registration or de-registration to receive intelligent transportation system (ITS) messages (see paragraphs [0029], and [0030], provide for a registration and authorization procedure for enabling UEs or eNBs to operate as an RSU. In addition to enabling a UE or an eNB to operate as an RSU, the disclosed systems and methods enable a UE or an eNB to host V2X safety IP services, including providing for a V2X service advertisement method and mobility management protocols for providing seamless connectivity to V2X services. The V2X service advertisement method includes having a V2X function in the core network provide a list of RSUs and corresponding services to UEs. Additionally or alternatively, the UEs or eNBs may broadcast V2X service capabilities that enable V2X UEs to identify RSUs supporting V2X IP services with low overhead and latency. A mobility management protocol for providing seamless connectivity to V2X services is also proposed. Accordingly, the systems and methods disclosed herein may enable V2X UEs to discover and maintain connectivity to V2X services with low overhead and latency) associated with at least one of the following: 
a first V2X service, when an identifier of the first V2X service is included in the first request (see paragraphs [0051], [0054], [0058], and [0059], one example 400 of a V2X UE 110 connecting to a UE 104 that is enabled to host a V2X service. The V2X host application 214 registers its V2X services with the V2X ProSe function 240. The V2X host application 214 sends its hosted service identifiers (e.g., PSID), IP address, link layer address (e.g., cell ID), and location information to the ProSe function 240);
a first geographic area, when an identifier of the first geographic area is included in the first request; and 
receiving, from the VAE server, a first response comprising an acknowledgement of the first request for registration or de-registration (see paragraphs [0045], [0055], and [0056], a device 210, which may be another V2X UE (e.g., V2X UE 110), an eNB (e.g., eNB 102), or a UE (e.g., a UE 104), may have a similar ProSe architecture. The V2X host application 214 enables the device 210 to host V2X services that are provided by an intelligent transportation system. The V2X host application 214 also enables the device 210 to perform the registration and authentication to become an RSU and to operate as an RSU using ProSe (over the LTE-PC5 interface, for example). The V2X host application 214 sends an authorization request to the ITS function 106 to verify that the UE 104 is authorized to provide V2X services. Examples of V2X services include hazard notification services, hazard avoidance services, traffic mitigation services, traffic rerouting services, smart cruise control services, pedestrian warning services, etc).

Regard claims 2 and 12, Cavalcanti teaches or discloses the method of claim 1, wherein:
the first request includes an identifier of the V2X UE (see paragraphs [0055], [0058], [0059], [0136], and [0160]); and 
the first response does not include the identifier of the V2X UE (see paragraphs [0055], [0058], [0059], [0136], and [0160]).

Regard claims 3 and 13, Cavalcanti teaches or discloses the method of claim 1, wherein the first request includes the identifier of the first geographic area and the identifier of the first V2X service, indicating registration or de-registration to receive ITS messages associated with the first V2X service in the first geographic area (see paragraphs [0061], [0064], [0067], and [0070]).

Regard claims 4 and 14, Cavalcanti teaches or discloses the method of claim 1, wherein: 
the first request is a first registration request (see paragraphs [0055], [0058], [0073], [0078], [0087], and [0090]); and 
the method further comprises receiving, from the VAE server, one or more ITS messages associated with at least one of the first V2X service and the first geographic area, as indicated in the first registration request (see paragraphs [0032], and [0090]).

Regard claims 8 and 18, Cavalcanti teaches or discloses a V2X User Equipment (UE) comprising:
communication interface circuitry configured to communicate with a V2X application enabler (VAE) server (see paragraph [0090]); and
processing circuitry operably coupled with the communication interface circuitry, whereby the processing circuitry and the communication interface circuitry are configured to perform VAE client operations corresponding to the method of claim 1 (see paragraph [0090]).

Regard claims 9 and 19, Cavalcanti teaches or discloses the V2X UE of claim 8, wherein:
the first request includes an identifier of the V2X UE (see paragraphs [0055], [0058], [0059], [0136], and [0160]); 
the first response does not include the identifier of the V2X UE (see paragraphs [0055], [0058], [0059], [0136], and [0160]).

Regard claims 10 and 20, Cavalcanti teaches or discloses the V2X UE of claim 8, wherein:
the first request is a first registration request (see paragraphs [0055], [0058], [0059], [0069], [0073], [0078], [0087], and [0090]); and 
the processing circuitry and the communication interface circuitry are further configured to receive, from the VAE server, one or more ITS messages associated with at least one of the first V2X service and the first geographic area, as indicated in the first registration request (see paragraphs [0035], [0056], [0069], and [0090]).

Regard claim 11, Cavalcanti teaches or discloses a method performed by a V2X application enabler (VAE) server in communication with a VAE client of a User Equipment (UE) the method comprising:
receiving, from the VAE client, a first request for registration or de-registration to receive intelligent transportation system (ITS) messages (see paragraphs [0029], and [0030], provide for a registration and authorization procedure for enabling UEs or eNBs to operate as an RSU. In addition to enabling a UE or an eNB to operate as an RSU, the disclosed systems and methods enable a UE or an eNB to host V2X safety IP services, including providing for a V2X service advertisement method and mobility management protocols for providing seamless connectivity to V2X services. The V2X service advertisement method includes having a V2X function in the core network provide a list of RSUs and corresponding services to UEs. Additionally or alternatively, the UEs or eNBs may broadcast V2X service capabilities that enable V2X UEs to identify RSUs supporting V2X IP services with low overhead and latency. A mobility management protocol for providing seamless connectivity to V2X services is also proposed. Accordingly, the systems and methods disclosed herein may enable V2X UEs to discover and maintain connectivity to V2X services with low overhead and latency) associated with at least one of the following: 
a first V2X service, when an identifier of the first V2X service is included in the first request (see paragraphs [0051], [0054], [0058], and [0059], one example 400 of a V2X UE 110 connecting to a UE 104 that is enabled to host a V2X service. The V2X host application 214 registers its V2X services with the V2X ProSe function 240. The V2X host application 214 sends its hosted service identifiers (e.g., PSID), IP address, link layer address (e.g., cell ID), and location information to the ProSe function 240); and
 a first geographic area, when an identifier of the first geographic area is included in the first request (see paragraphs [0038], [0061], [0064], and [0070], a direct discovery request (e.g., a DISCOVERY_REQUEST) advertising that the ProSe host application 214 is acting as an RSU and/or hosting one or more V2X services. Accordingly, the direct discovery request is used to advertise an available service. Using ProSe to facilitate the discovery of and access to V2X services, V2X services can be geographically targeted (based on the location/coverage area of the device 210, for example) and V2X services may be accessed quickly using low latency ProSe protocols);
performing a registration or a de-registration of the VAE client to receive ITS messages according to the first request (see paragraphs [0029], [0045], and [0090], a device 210, which may be another V2X UE (e.g., V2X UE 110), an eNB (e.g., eNB 102), or a UE (e.g., a UE 104), may have a similar ProSe architecture. In some cases, the device 210 uses a different application than the V2X UE  110. For example, the ProSe application 212 of the device 210 includes a V2X host application 214. The V2X host application 214 enables the device 210 to host V2X services that are provided by an intelligent transportation system. The V2X host application 214 also enables the device 210 to perform the registration and authentication to become an RSU and to operate as an RSU using ProSe (over the LTE-PC5 interface, for example). In some cases, V2X communication is enabled via one or more V2X services that are hosted using the V2X host application 214);
sending, to the VAE client, a first response comprising an acknowledgement of the first request for registration or de-registration (see paragraphs [0045], [0055], and [0056], a device 210, which may be another V2X UE (e.g., V2X UE 110), an eNB (e.g., eNB 102), or a UE (e.g., a UE 104), may have a similar ProSe architecture. The V2X host application 214 enables the device 210 to host V2X services that are provided by an intelligent transportation system. The V2X host application 214 also enables the device 210 to perform the registration and authentication to become an RSU and to operate as an RSU using ProSe (over the LTE-PC5 interface, for example). The V2X host application 214 sends an authorization request to the ITS function 106 to verify that the UE 104 is authorized to provide V2X services. Examples of V2X services include hazard notification services, hazard avoidance services, traffic mitigation services, traffic rerouting services, smart cruise control services, pedestrian warning services, etc).

Allowable Subject Matter
Claims 5, 6, 7, 15, 16, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 09/10/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        

\